[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 11-10501         ELEVENTH CIRCUIT
                                                      FEB 13, 2012
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                D. C. Docket No. 1:10-cr-00337-ODE-ECS-1


UNITED STATES OF AMERICA,
                                                          Plaintiff-Appellee,

     versus

ELIO AGUIRRE-HERNANDEZ,
a.k.a. Elio Fernandez,
                                                       Defendant-Appellant.

              _________________________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
              _________________________________________

                            (February 13, 2012)

Before EDMONDSON, WILSON and BLACK, Circuit Judges.


PER CURIAM:
      Elio Aguirre-Hernandez appeals his 50-month sentence for illegally re-

entering the United States after having been deported as an aggravated felon, 8

U.S.C. § 1326(a) and (b)(2). No reversible error has been shown; we affirm.

      On appeal, Aguirre-Hernandez argues that his sentence substantively is

unreasonable because the district court failed to consider properly the 18 U.S.C. §

3553(a) factors and placed disproportionate weight on his earlier illegal re-entries.

We evaluate the substantive reasonableness of a sentence under a deferential

abuse-of-discretion standard. Gall v. United States, 128 S.Ct. 586, 597 (2007).

The party challenging the sentence bears the burden of establishing that the

sentence is unreasonable in the light of both the record and the section 3553(a)

factors. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      The weight to be given a particular section 3553(a) factor is left to the

sound discretion of the district court. United States v. Williams, 526 F.3d 1312,

1322 (11th Cir. 2008). We will not reverse unless we are “left with the definite

and firm conviction that the district court committed a clear error of judgment in

weighing the § 3553(a) factors by arriving at a sentence that lies outside the range

of reasonable sentences dictated by the facts of the case.” United States v. Pugh,

515 F.3d 1179, 1191 (11th Cir. 2008).




                                          2
       Aguirre-Hernandez has failed to demonstrate that his sentence is

unreasonable. First, his 50-month sentence is within the 46 to 57-month advisory

guideline sentence range; and we ordinarily expect such a sentence to be

reasonable. See Talley, 431 F.3d at 787-88 (concluding that, although not per se

reasonable, “ordinarily we would expect a sentence within the Guidelines range to

be reasonable”). His sentence is also well below the 20-year statutory maximum

sentence for his offense. See 8 U.S.C. § 1326(b)(2); United States v. Gonzalez,

550 F.3d 1319, 1324 (11th Cir. 2008) (concluding that the reasonableness of a

sentence may also be indicated when the sentence imposed was well below the

statutory maximum sentence).

       In addition, we are unconvinced that the district court committed a clear

error of judgment in weighing the statutory factors. Although Aguirre-Hernandez

argued that the guidelines’ 16-level enhancement overrepresented the seriousness

of his prior crime of violence,* it was within the district court’s discretion to weigh

this evidence against other factors, such as his criminal history and his

immigration record. In weighing the evidence, the court noted that Aguirre-

Hernandez’s convictions for obstruction of an officer and for escape -- in addition


       *
        Because Aguirre-Hernandez’s conviction for obstruction of an officer involved kicking
an officer during his arrest, the district court deemed it a “crime of violence” for purposes of
U.S.S.G. § 2L1.2(b)(1)(A)(ii).

                                                3
to his three illegal re-entries -- demonstrated a pattern of disrespect for the law.

The court also expressed its concern over Aguirre-Hernandez’s conviction for

criminal trespass, which involved assaulting the mother of his children with a

knife. Based on this record, the court did not “focus single-mindedly” on one

section 3553(a) factor to the detriment of the others. See United States v. Crisp,

454 F.3d 1285, 1292 (11th Cir. 2006) (concluding that a sentence was

unreasonable when the district court “focused single-mindedly on the goal of

restitution to the detriment of all of the other sentencing factors”).

      Given Aguirre-Hernandez’s three illegal re-entries and his criminal record,

we accept that a sentence within the guidelines range was needed to promote

respect for the law, to provide just punishment, to deter him from further criminal

activity, and to protect the public.

      AFFIRMED.




                                           4